Gerald Harris v. State
















IN THE
TENTH COURT OF APPEALS
 

No. 10-02-270-CR
No. 10-02-271-CR

     GERALD HARRIS,
                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                              Appellee
 

From the Criminal District Court
Jefferson County, Texas
Trial Court Nos. 83786 and 83788
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      Gerald Harris pleaded guilty to possession of hydrocodone in the amount of 400 grams or
more in trial court cause no. 83786 (appellate cause no. 10-02-270-CR) without the benefit of a
plea bargain.  Harris likewise pleaded guilty to possession of alprazolam in the amount of 28
grams or more but less than 200 grams in trial court cause no. 83788 (appellate cause no. 10-02-271-CR) without the benefit of a plea bargain.  The court sentenced Harris to five years’
imprisonment in both cases.
      Harris and his trial counsel signed a waiver of appeal in both cases.  Because Harris waived
his right to appeal, we dismiss his appeals.
 Blanco v. State, 18 S.W.3d 218, 219-20 (Tex. Crim.
App. 2000); Clayburn v. State, 985 S.W.2d 624, 625 (Tex. App.—Waco 1999, no pet.) (per
curiam).

                                                                   PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Appeal dismissed
Opinion delivered and filed October 30, 2002
Do not publish
[CR25]